Citation Nr: 1039736	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-39 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for the residuals of 
right forearm open wound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from July 1992 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims that she should be granted a compensable 
evaluation for her service-connected right forearm residual 
scarring.  

Since the issuance of the November 2006 statement of the case 
(SOC) the Veteran submitted color photographs of the right 
forearm scarring which appear to have been taken at an April 2008 
VA examination.  This examination report has not been 
incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the record 
which must be considered).  

The Veteran's representative has requested a current examination.  
Although it appears that the Veteran underwent VA examination in 
2008, in anticipation of the delay caused by the Remand, and in 
light of the Veteran's recent contentions of increased 
symptomatology to include nerve and muscle impairment, the Board 
finds that a contemporaneous examination should be conducted.  
When a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (indicating that, where the record does not adequately 
reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request her to update the list of the 
doctors and health care facilities that 
have treated her for her right forearm 
scarring.  If information is provided in 
sufficient detail, the RO/AMC should make 
arrangements to obtain all the records of 
the treatment afforded to the Veteran from 
all the sources listed by her that are not 
already on file, this should include the 
April 2008 VA examination report.  All 
information obtained should be made part of 
the file.

2.  Schedule the Veteran for the 
appropriate examination to ascertain the 
extent and severity of the 
service-connected right forearm disability 
to include scarring.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  Any necessary tests and studies 
should be performed.  It is requested that 
the examiner indicate what, if any 
functional limitation is caused by the 
right forearm scarring, specifically any 
joint, nerve, or muscle impairment.  The 
examiner should note the area affected by 
the scarring and report if there is any 
evidence of tenderness, adherence, texture 
changes, ulceration, underlying tissue 
loss, keloid formation, disfigurement, or 
elevation or depression of the scar.  The 
examination report should contain the full 
rationale for all opinions expressed.

3.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.

4.  Following completion of all indicated 
development, RO/AMC should readjudicate the 
Veteran's claim in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


